Citation Nr: 0704735	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2003 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for tinnitus.


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
claimed bilateral tinnitus is related to service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A.          §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, a July 2003 letter satisfied the notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the veteran was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence.  In this regard, the July 2003 letter 
informed the veteran of what additional information or 
evidence was needed to support his claim, and that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, 
since service connection is being denied in the present case, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra, in deciding this issue.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Service medical records, VA medical 
records, non-VA medical records, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the veteran's claim and VA has satisfied, to the 
extent possible, the duty to assist.  The Board is not aware 
of the existence of additional relevant evidence in 
connection with the veteran's claim.  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Analysis

The veteran contends that he has bilateral tinnitus as a 
result of an injury to his nose and left ear while on active 
duty.  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
	
In the present case, the veteran's service medical records, 
including his separation examination report, make no 
reference to ear problems, to include tinnitus.  Thus, these 
records provide highly probative evidence against the 
veteran's claim. 

Post-service medical records also make no reference to 
tinnitus.  Of particular relevance, a VA outpatient treatment 
record dated in July 2003 notes that the veteran's ears were 
negative when specifically asked about tinnitus, thereby 
providing highly probative evidence against the veteran's 
claim.  In addition, private audiological evaluations 
performed in August 1994 and January 2004 also make no 
reference to tinnitus.  

In short, there is simply no competent medical evidence 
showing that the veteran has a current diagnosis of tinnitus.  
Without medical evidence that proves the existence of a 
current disability, the nexus requirement has not been met.  
Grottveit, supra.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Despite the veteran's statements that he currently has 
tinnitus as a result of service, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to prove his claim.  See Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  

Thus, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the appeal is denied.





ORDER

Service connection for bilateral tinnitus is denied.



____________________________________________
DOUGLAS E MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


